EXHIBIT 10.40

 

CONFIDENTIAL TREATMENT REQUESTED
UNDER 17 C.F.R. §§ 200.80(b)4, AND 240.24b-2

 

C O N F I D E N T I A L

 

PRE-CLINICAL DEVELOPMENT COLLABORATION AGREEMENT

 

This Pre-Clinical Development Collaboration Agreement (this “Agreement”) is
entered into effective as of March 23, 2007 (the “Effective Date”) by and
between Isis Pharmaceuticals, Inc., a Delaware corporation (“Isis”) and Korea
Institute of Toxicology, a Korean government-established institute for
non-clinical research (“KIT”).

 

WHEREAS, Isis designs and develops drugs and, from time to time, requires the
performance of certain Pre-Clinical Development (as defined below), including
pre-clinical experiments in which a drug is analyzed in vitro and/or
administered to animal subjects, the results of which are intended to be
submitted to or held for inspection by a Regulatory Authority, and KIT has
substantial experience and expertise in supporting and conducting such
Pre-Clinical Development;

 

WHEREAS, Isis has amassed significant experience and expertise in the science of
preclinical development studies with oligonucleotide therapeutics, a rapidly
expanding field of scientific inquiry and source of new drugs and Isis is
willing to share that expertise with KIT;

 

WHEREAS, the Parties wish to utilize their respective expertise to collaborate
and conduct Pre-Clinical Development on antisense oligonucleotide drugs (ASOs)
created by Isis;

 

NOW, THEREFORE, in consideration of both the foregoing premises and the terms
and conditions set forth below, the Parties hereto agree as follows:

 

1.              DEFINITIONS

 

1.1                 Definitions. When used in this Agreement or any PCD Program
(as defined below), capitalized terms not otherwise defined in this Agreement or
a PCD Program will have the meanings set forth in Exhibit A, which is attached
hereto and made a part hereof.

 

2.              SCOPE OF COLLABORATION AND PCD PROGRAMS

 

2.1.              Scope. The Parties wish to collaborate for pre-clinical
pharmacokinetic and toxicology Studies designed to meet the safety regulations
for filing an IND as well as any additional Studies required by a Regulatory
Authority, Ethics Committee, or institutional review board as a prerequisite to
filing an IND (“Level 1 Development”). In the process of running these Studies
it is anticipated that Isis will provide specific expertise and technical
know-how to aid KIT in performing these and other studies with oligonucleotide
therapeutics agents and biotechnology-derived drug candidates in the future.
Isis has initially selected its [***] drug for inclusion in this Level 1
Development collaboration and may propose additional drugs for inclusion in the
collaboration for Level 1 Development.

 

2.2.              Pre-Clinical Development Plan (“PCD Plan”). The Parties intend
to conduct their collaborative activities in accordance with the guidelines of
the PCD Plan attached hereto as Exhibit B.

 

2.3.              Pre-Clinical Development Program (“PCD Program”). A PCD
Program is an agreement that sets forth the particular Studies that will be
performed by KIT for a specific Study Drug agreed to by both Isis and KIT in
writing. Exhibit C attached to this Agreement contains a form PCD

 

--------------------------------------------------------------------------------


 

Program. The PCD Program will include Protocol(s) which sets forth with
specificity how each Study will be performed, which will be drafted by KIT and
agreed to by Isis.

 

3.              PERFORMANCE OF RESEARCH

 

3.1.      Technology Transfer. Isis will transfer to KIT relevant expertise or
experiences for running pre-clinical toxicology and pharmacokinetics Studies for
oligonucleotides and other biotechnology-derived drug candidates, including the
bioanalytical methods technology that is necessary to successfully perform the
PCD Program(s), which the Parties expect will include:

 

•                  [***];

 

•                  [***];

 

•                  [***];

 

•                  [***];

 

•                  [***];

 

•                  [***];

 

•                  [***];

 

•                  [***]; and

 

•                  [***].

 

KIT will use certain of these methods, technology and expertise to perform the
PCD Program(s). In addition, KIT will have the right to use the expertise
acquired for running toxicology studies for oligonucleotide therapeutics, and to
adapt Isis’ bioanalytical methods used in PCD Program(s) so that KIT can [***].

 

3.2.      Performance. KIT and Isis will each perform its obligations under all
PCD Programs in accordance with high professional standards generally accepted
in the industry.

 

3.3.      Compliance with Protocol and Laws. KIT will perform its obligations
under all PCD Programs in compliance with the Protocol applicable to a Study,
all applicable laws, rules and regulations of the jurisdiction in which a Study
is conducted or is to be used, as well as the requirements of any Regulatory
Authority. KIT agrees to comply with all current applicable Good Laboratory
Practice regulations as set forth in 21 C.F.R. Part 58, as amended (including
retention/preservation obligations thereunder).

 

3.4. Quality Control; Personnel.

 

3.4.1.                     Throughout the term of any PCD Program, KIT will
maintain appropriate internal and external quality control and monitoring
measures (including those required by 21 C.F.R. Part 11) to ensure proper
performance of Pre-Clinical Development.

 

3.4.2.                     When performing its obligations under a PCD Program,
KIT will use only those of its employees, consultants and agents (including the
Identified Employee) who have

 

2

--------------------------------------------------------------------------------


 

sufficient experience, education, training, expertise and other qualifications
to perform Pre-Clinical Development at the highest professional level.

 

3.4.3.                     In light of the mutual goal and understanding between
the Parties that the Pre-Clinical Development will be used for submission(s) to
Regulatory Authorities, Ethics Committees, and institutional review boards,
including for registration of INDs for studies in humans, each Party further
represents and agrees that neither it, nor its respective employees, Affiliates
or agents have ever been (i) debarred, or (ii) convicted of a crime for which a
person can be debarred, under subsection (a) or (b) of 21 U.S.C. § 335a, as
amended, and each Party agrees that it does not now and will not in the future
use in any capacity the services of any person debarred under subsection (a) or
(b) of 21 U.S.C. § 335a, as amended. If during the term of this Agreement, a
Party or any other person performing Pre-Clinical Development hereunder (i)
becomes debarred or disqualified, or (ii) receives notice of an action or threat
of an action with respect to debarment or disqualification, such Party will
immediately notify the other Party.

 

3.5.               Destruction. The Parties agree that Confidential Information
will be preserved and retained until mutual agreement of the Parties to destroy
or otherwise dispose of it.

 

3.6.               Inquiries. In furtherance of the collaborative relationship
created by this Agreement, the Parties will promptly respond to reasonable
questions and requests from one another regarding any Pre-Clinical Development
and make available, upon reasonable notice, its respective employees,
consultants and agents to meet with the other Party, its representatives and/or
representatives of any Regulatory Authority.

 

4.              CORESPONDENCE WITH REGULATORY AUTHORITIES

 

4.1.      KIT will notify Isis immediately (and in any event within 24 hours) in
writing or by email (i) if any Regulatory Authority inspects, requests an
inspection, or makes written or oral inquiries regarding any aspect of a Study
and (ii) of any violation or deficiency regarding a Study noted by any
Regulatory Authority.

 

4.2.      KIT will provide Isis as soon as reasonably practicable (but in any
event within 5 days) with a copy of all correspondence between KIT and any
Regulatory Authority regarding any aspect of a Study. KIT will provide Isis a
copy of any proposed response to any Regulatory Authority that relates to a
Study for Isis’ review prior to submission, and KIT agrees to incorporate Isis’
comments to such response.

 

5.              INSPECTIONS

 

KIT will allow Isis and any Regulatory Authority (including their respective
employees, consultants and agents) to inspect each location at which
Pre-Clinical Development is performed.

 

6.              COMPENSATION; EXPENSES; INSTRUMENTATION

 

6.1.      Compensation. Subject to Section 12 below, as consideration for timely
performance of Pre-Clinical Development under any and all PCD Program(s) and in
support of the expense of the Identified Employee, Isis will pay KIT, within
fifteen (15) days following execution of this Agreement, the sum of [***] and
thereafter, Isis will make an additional payment of [***] (the “Isis Funding”).
In addition, Isis will reimburse KIT for certain costs and expenses as set forth
in each applicable PCD Program. Other than Isis Funding and reimbursement by
Isis for agreed

 

3

--------------------------------------------------------------------------------


 

upon costs and expenses, KIT will pay any costs required to conduct the
Pre-Clinical Development in accordance with each PCD Program.

 

6.2.      Procedure. KIT will invoice Isis on each payment date, and such
invoice will be due within thirty (30) days of Isis’ receipt of such invoice.

 

6.3.      Currency. Amounts set forth in each PCD Program and all invoices will
be in U.S. dollars and payment by Isis will be made in U.S. dollars.

 

6.4.      [***]. Isis agrees to provide to KIT, in consideration for performance
of Pre-Clinical Development under this Agreement, the following [***] in Isis’
possession (“[***]”) for use by KIT in performance of Pre-Clinical Development:

 

(i) [***]; and

 

(ii) [***].

 

Isis is providing this [***] to KIT, and KIT accepts such [***], in its “as is”
condition. Isis disclaims any and all warranties (whether expressed or implied)
with respect to the [***], including any warranties of fitness for a particular
purpose, merchantability, suitability for use in performance of Pre-Clinical
Development, or non-infringement. KIT agrees to indemnify Isis from and against
any liability arising from use of the [***].

 

Isis will notify KIT when [***] is available for shipment. The [***] will be
shipped by Isis to KIT, EXW (Incoterms 2000), Isis’ premises, to the destination
specified in writing by KIT. All shipping and insurance costs are the
responsibility of KIT.

 

 7.            ROYALTIES; ROYALTY TERM; MILESTONE PAYMENT.

 

7.1.      Royalties. (a) If [***], then Isis will pay KIT a royalty of [***]% of
the Net Sales of any Product containing such Study Drug.

 

(b)  Alternate Royalty Rate. If [***], the royalty rate will be less than [***]%
and will be specified in the PCD Program; provided, however, in such event the
PCD Program must be signed by Isis’ Chief Executive Officer or Chief Financial
Officer. If [***], the Parties will negotiate an appropriate alternative royalty
rate that is less than a [***]% royalty rate and that is based on [***]. In any
case, if [***], Isis will not have an obligation to pay any royalty to KIT.

 

7.2.      Royalty Term. (a) With respect to Product(s) that are subject to a
bona fide agreement between Isis and a third-party for the commercialization of
such Product(s), Isis’ obligation to pay royalties to KIT under Section 7.1
above will begin upon [***] and will continue so long as [***]. In addition, the
specific aspects of royalty payment timing, payment method, currency, records
retention, audit rights, and other material commercial terms customarily
applicable to royalties will be handled by the Parties in the manner set forth
in applicable underlying contracts between Isis and third-parties for
Product(s), and the Parties agree to cooperate in good faith, using the spirit
and intent of such underlying contracts, to address any issues between the
Parties relevant to royalties that are not otherwise dealt with in such
contracts.

 

(b)         With respect to Product(s) that Isis is commercializing on its own
and not pursuant to a bona fide commercialization agreement with a third-party,
Isis’ obligation to pay royalties to KIT under Section 7.1 above, will (on a
country-by-country basis) begin upon [***] and will continue so

 

4

--------------------------------------------------------------------------------


 

long as [***]. The specific aspects of royalty payment timing, payment method,
currency, records retention, audit rights, and other material commercial terms
customarily applicable to royalties will be handled in accordance with Exhibit
D.

 

7.3         Milestone Payment. If [***], then Isis will pay KIT a milestone
payment of $[***]. This $[***] milestone payment to KIT will be fully creditable
toward any future royalties payable by Isis to KIT.

 

8.              MATERIALS

 

8.1.      Ownership. All right title and interest in to and under any material,
compound, or product (including any derivation thereof) provided by Isis or its
employees, consultants and/or agents under this Agreement or any PCD Program or
acquired by KIT in the course of providing Pre-Clinical Development
(“Materials”) will be and remain the property of Isis.

 

8.2.      Obligations. KIT will (a) hold all Materials in strict confidence and
take all reasonable precautions to protect the Materials, (b) not transfer the
Materials or divulge any information derived therefrom to any third person,
including any affiliated entity, (c) not make any use whatsoever at any time of
the Materials (other than to perform Pre-Clinical Development) and (d) not
analyze the composition of matter or sequence of the Materials. Any employees,
consultants and agents of KIT given access to the Materials must have a
legitimate need for access and will be bound in writing to restrictions no less
restrictive than those set forth in this Section 8.2. KIT will be responsible to
Isis for any violations of this Section 8.2 by such individuals/entities.

 

9.              STUDY INVENTIONS AND DATA

 

9.1.      Existing Property. All Inventions, Intellectual Property Rights and
other technology owned by a Party as of the Effective Date will remain the
separate property of such Party and no licenses or other rights (whether by
implication, estoppel or otherwise) with respect to such Inventions,
Intellectual Property Rights or other technology are granted to any other party
except as expressly set forth in this Agreement. All employees, consultants and
agents of KIT will be bound in writing to substantially the same obligations
imposed on KIT as set forth in this Section 9.1.

 

9.2.      Ownership. All right title and interest in to and under (a) any
Inventions conceived, created, discovered or developed (whether directly or
indirectly) solely by either Party or jointly by the Parties from performing
under this Agreement or a PCD Program and (b) any results, information or
documents arising, resulting or generated (whether directly or indirectly)
solely by either Party or jointly by the Parties from performing under this
Agreement or a PCD Program (collectively, the “Program Data”) will be and remain
the property of Isis, except for KIT Methods. KIT and Isis agree that they will
each execute and deliver or cause the execution and delivery of all such
documents, certificates, assignments and other writings, and take such other
actions as may be necessary or desirable or requested by the other Party, to
vest in such Party the ownership rights granted hereunder. All employees,
consultants and agents of KIT will be bound in writing to substantially the same
obligations imposed on KIT as set forth in this Section 9.2. KIT will be
responsible to Isis for any violations of this Section 9.2 by any employees,
consultants and agents of KIT.

 

9.3.      Disclosure. KIT agrees that it will (a) notify Isis, promptly
following conception, creation, discovery, development or reduction to practice,
and in any event upon the request of Isis, of any

 

5

--------------------------------------------------------------------------------


 

Inventions or KIT Methods conceived, created, discovered, developed or reduced
to practice by KIT or any of its employees, consultants or agents arising or
resulting from performing under this Agreement or any PCD Program and (b)
disclose to Isis, on at least an annual basis, or promptly following Isis’
earlier written request, the progress of all Studies and all Program Data.

 

9.4         Pre-Clinical Development License. KIT hereby grants to Isis a
non-exclusive, fully paid, royalty-free, license under KIT’s rights in KIT
Methods for Isis’ use.

 

10.            CONFIDENTIAL INFORMATION; PUBLICATION

 

10.1.        Ownership. All rights to Confidential Information will be and
remain the property of Isis.

 

10.2.        Obligations. KIT will (a) hold the Confidential Information in
strict confidence and take all reasonable precautions to protect the
Confidential Information, (b) not divulge the Confidential Information to any
third person, including any affiliated entity, without Isis’ written consent,
and (c) not make any use of the Confidential Information (other than to perform
Pre-Clinical Development). Any employees, consultants and agents of KIT given
access to any Confidential Information must have a “need to know” and will be
bound in writing to restrictions no less restrictive than those set forth in
this Section 10.2. KIT will be responsible to Isis for any violations of this
Section 10.2 by such individuals/entities.

 

10.3.        Return. After the expiration or earlier termination of this
Agreement, a particular PCD Program, or upon the written request of Isis, KIT
will turn over to Isis all Confidential Information and all documents or media
containing Confidential Information (including all Program Data).

 

10.4.             Authorized Disclosure. If KIT is required to disclose
Confidential Information to comply with an applicable law, regulation, legal
process, or court order of a government authority, KIT may disclose such
Confidential Information only to the person required to receive such disclosure;
provided, however, that KIT will (a) to the extent permitted by such law,
regulation, process, order or rules, first have given prompt (but in no event
less than five (5) business days) advance notice to Isis to enable it to seek
any available exemptions from or limitations on such disclosure requirement and
will reasonably cooperate in such efforts by Isis, (b) furnish only the portion
of the Confidential Information which is legally required; (c) use all
reasonable efforts to secure confidential protection of such Confidential
Information, and (d) continue to perform its obligations of confidentiality set
out herein.

 

10.5.             Use of Name. Unless required by law, rule or regulation,
neither Isis nor KIT will be permitted to use the name of the other Party in any
news or publicity release or other commercial fashion without the prior written
consent of the other party; provided, however, that Isis will be permitted to
use, and KIT hereby grants prior approval for Isis to use, the name of KIT in
connection with disclosure of the data and results of a Study. Nothing in this
Section 10.5 will be construed as prohibiting Isis from submitting reports with
respect to a Study to any Ethics Committee or Regulatory Authority. For purposes
of clarification, KIT acknowledges that Isis may be required under federal and
state securities laws to disclose the existence and certain basic terms of this
Agreement and certain PCD Programs.

 

10.6.             Publication.

 

10.6.1. KIT may publish Program Data if (i) KIT proposes a publication
containing Program Data and Isis consents in writing to such proposed
publication, or (ii) Isis notifies KIT that Isis does not intend to publish
certain Program Data and such Program Data is published by KIT in

 

6

--------------------------------------------------------------------------------


 

accordance with the terms of this Article 10.6. Further, Isis and KIT agree that
publications of Program Data will be produced in accordance with the
Consolidated Standards of Reporting Trials (CONSORT) Guidelines.

 

10.6.2. A copy of any proposed KIT publication or presentation materials,
including manuscripts, slides, overheads, outlines, summaries, abstracts or
posters will be provided to Isis for Isis’ written review and comment at least
30 days prior to the scheduled presentation or publication submission date. If
Isis informs KIT within such 30 day time period that postponement of KIT’s
publication or presentation is necessary in order to protect Isis’ patent or
other proprietary rights, KIT will postpone such publication or presentation,
but KIT will not be required to do so for a period of longer than 3 months.

 

10.6.3. Notwithstanding the foregoing, Isis will have the absolute right to
demand deletion of any Confidential Information (except Program Data) and KIT
will delete such information upon written notice from Isis. However, Isis will
not request deletions that will preclude the meaningful publication of the
Program Data in accordance with CONSORT Guidelines.

 

11.            INDEMNIFICATION

 

11.1             Indemnification by KIT. KIT will indemnify and hold harmless
Isis from any and all liability, loss (including reasonable attorneys’ fees) or
damage it may suffer (including as a result of claims, demands, costs or
judgments against it) that arise or are alleged to arise out of (a) the
negligence or willful misconduct of KIT or any of its employees, consultants or
agents, (b) the failure of KIT or any of its employees, consultants or agents to
comply with Isis’ written instructions, (c) KIT’s handling, storage or disposal
of Materials, or (d) the material breach of this Agreement or any PCD Program by
KIT or any of its employees, consultants or agents (including premature
cancellation or termination of Pre-Clinical Development).

 

11.2             Indemnification by Isis. Isis will indemnify and hold harmless
KIT from any and all liability, loss (including reasonable attorneys’ fees) or
damage it may suffer (including as a result of claims, demands, costs or
judgments against it) that arise or are alleged to arise out of Isis’ clinical
or commercial use of Program Data, except to the extent KIT has an obligation to
indemnify Isis under Section 11.1 above.

 

11.3             Conditions. Each Party’s agreement to indemnify and hold the
other harmless is conditioned upon the indemnified Party (i) providing written
notice to the indemnifying Party of any claim, demand or action arising out of
the indemnified activities within thirty (30) days after the indemnified Party
has knowledge of such claim, demand or action, (ii) permitting the indemnifying
Party to assume full responsibility to investigate, prepare for and defend
against any such claim or demand, (iii) assisting the indemnifying Party, at the
indemnifying Party’s reasonable expense, in the investigation of, preparation of
and defense of any such claim or demand; and (iv) not compromising or settling
such claim or demand without the indemnifying Party’s prior written consent.

 

12.            TERM AND TERMINATION

 

12.1.          Term. This Agreement will be effective on the Effective Date and
continue in full force and effect until the date that is three (3) years after
the Effective Date. In the event this Agreement expires or is earlier terminated
and the term of any PCD Program(s) extends beyond the term of this Agreement
(and such PCD Program is not also specifically terminated), this Agreement will
continue until expiration or earlier termination of each such PCD Program.

 

7

--------------------------------------------------------------------------------


 

12.2.          Termination of Study. Any PCD Program or particular Study under a
PCD Program may be terminated by Isis, without cause, upon 30 days written
notice.

 

12.3.          Termination for Cause. Any PCD Program or particular Study under
a PCD Program may be terminated by either Party, upon 30 days written notice to
the other Party, in the event of a material breach of this Agreement or such PCD
Program by a Party or any of its employees, consultants and/or agents and such
breach is not cured within such 30 day notice period. Notwithstanding the
foregoing, in the event a Party disputes that it is in material breach of this
Agreement, subject to such 30-day period, the dispute will be referred to the
attention of the President of KIT and an Executive Vice President of Isis (the
“Executive Officers”). The Executive Officers will meet as soon as reasonably
possible thereafter and in good faith attempt to resolve such dispute and
attempt to resolve the underlying breach. If, within 30 days after such matter
is referred to them, the Executive Officers are unable to resolve such dispute
or resolve the underlying breach then, the dispute regarding whether there has
been a material breach of the Agreement will referred for resolution by
arbitration pursuant to Section 13.7 below. If the arbitrator(s) determines that
the Agreement has been materially breached and the breaching Party fails to cure
such breach within 30 days of such determination, the non-breaching Party will
thereafter be entitled to terminate this Agreement without further delay and
pursue any rights and remedies available to such Party (at law or in equity).

 

12.4.          Return of Program Data. In the event of termination of a PCD
Program or a particular Study under a PCD Program, KIT will promptly deliver all
Program Data, Materials, and other Confidential Information as further described
in the applicable PCD Program.

 

12.5.          Survival. Expiration or termination of this Agreement or any PCD
Program by either party for any reason will not affect the rights and
obligations of the Parties accrued up to such expiration or the effective time
of such termination. In addition, the rights and duties under Sections 3.1, 3.4,
3.5, 3.6, 4, 5, 7, 8, 9, 10, 11, 12 and 13 will survive the expiration or
termination of this Agreement.

 

13.            GENERAL PROVISIONS

 

13.1.          Notice. All notices required or permitted under this Agreement
and any PCD Program will be in writing and will be deemed effectively given: (a)
upon personal delivery to the Party to be notified, (b) when sent by confirmed
facsimile or email if sent during the normal business hours of the recipient (if
not sent during such hours, then on the next business day), (c) 5 days after
timely deposit as registered or certified mail, return receipt requested,
postage prepaid or (d) 2 days after timely deposit with an internationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All notices will be sent to the appropriate address(es)
or number(s) of the Party to be notified as set forth below, or at such other
address(es), number(s) or person(s) as such Party may designate by advance
written notice to the party providing notice:

 

If to KIT:

 

Korea Institute of Toxicology

100 Jangdong

Yuseong, Daejeon

305-343, Korea

Attention:  Sang Seop Han, DVM, Ph.D.

President

 

and a copy to each individual designated in a PCD Program as to receive notice.

 

8

--------------------------------------------------------------------------------


 

If to Isis:

 

1896 Rutherford Road
Carlsbad, CA  92008
Fax: 760-268-5035
Attn: Executive Vice President & CFO

 

with a copy to:

 

1896 Rutherford Road
Carlsbad, CA 92008
Fax: 760-268-4922
Attn: Vice President, Legal

 

and a copy to each individual designated in a PCD Program as to receive notice.

 

13.2.          Independent Contractor. KIT will perform Pre-Clinical Development
as an independent contractor and will have complete and exclusive control over
KIT’s employees, consultants and agents. Notwithstanding the collaborative
relationship created by this Agreement, nothing herein will preclude Isis from
seeking and/or entering into a separate relationship with a third-party for the
provision of pre-clinical research of a same or similar nature as the
Pre-Clinical Development.

 

13.3.          Entire Agreement. This Agreement (including the PCD Plan and any
PCD Programs) constitutes the entire understanding between the Parties with
respect to the subject matter covered hereby and supersedes any prior
negotiations, representations, agreements and understandings regarding such
subject matter. In the event there is a conflict between the terms and
conditions of this Agreement, and the terms and conditions of any PCD Program,
the terms and conditions of this Agreement will govern and control (unless
expressly stated otherwise in the PCD Program).

 

13.4.          Modifications; Waivers. Neither this Agreement nor any PCD
Program may be amended, supplemented or otherwise modified except by an
instrument in writing signed by each of the Parties. The failure of any Party to
insist upon strict performance of any provision of this Agreement or any PCD
Program or to exercise any right hereunder or thereunder will not constitute a
waiver of that provision of or right under this Agreement or such PCD Program or
of any other provision of or right under this Agreement or such PCD Program.

 

13.5.          Severability. If any provision of this Agreement or any PCD
Program is declared invalid, illegal or unenforceable, such provision will be
severed and all remaining provisions will continue in full force and effect.

 

13.6.          Governing Law. This Agreement and each PCD Program will be
construed and enforced in accordance with the laws of England, without regard to
its choice of law principles.

 

9

--------------------------------------------------------------------------------


 

13.7.        Dispute Resolution.

 

13.7.1. Any dispute that arises under this Agreement will be first referred to
the Executive Officers for resolution as set forth in Section 12.3 above. In the
event that the Executive Officers fail to resolve the dispute, the Parties agree
to refer the dispute to arbitration.

 

13.7.2. Arbitration Proceedings. If the Parties pursue arbitration proceedings
under Section 12.3 or 13.7.1 above, the dispute will be finally settled under
the Rules of Conciliation and Arbitration of the International Chamber of
Commerce by one or more arbitrators appointed in accordance with the rules. Such
arbitration will be carried out in Geneva, Switzerland. The language to be used
in the arbitration proceeding shall be English.. Either Party may apply to the
arbitrator(s) or to a court for interim injunctive relief until the arbitration
decision is rendered or the dispute, controversy or claim is otherwise resolved.

 

13.7.3. Costs and Expenses. Each Party will bear its own costs and expenses and
attorneys’ fees and an equal share of the arbitrator’s fees and any
administrative fees of arbitration. Notwithstanding the foregoing, if a Party
has been found to be in material breach of this Agreement, the breaching Party
will be responsible for all the costs and expenses of the arbitrator and any
administrative fees of arbitration.

 

13.7.4. Confidentiality. Except to the extent required by law, neither a Party
nor the arbitrator may disclose the existence, content, or results of a
arbitration without the prior written consent of both Parties, and provided that
the foregoing will not prevent a Party from confidentially disclosing the
existence, content and results of the arbitration in confidence to its
directors, professional advisors, and existing or potential investors or
acquirers, and others on a need to know basis or as required by law or
regulation.

 

13.8.                Due Authorization; Authority; Conflicts. The persons
executing this Agreement represent and warrant that they have full power and
authority to enter into this Agreement on behalf of the entities they purport to
represent. Each Party represents and warrants to the other Party as of the
Effective Date and the effective date of each PCD Program that this Agreement
and such PCD Program has been duly authorized, executed and delivered and that
the performance of its obligations under this Agreement and such PCD Program
does not conflict with any order, law or regulation or any agreement or
understanding by which such party or its assets or property are bound and that
no such agreement or understanding would prevent it from fulfilling its
obligations under this Agreement or such PCD Program and that, during the term
of this Agreement and such PCD Program, it will not enter into any agreement
that would materially impair its ability to fulfill its obligations under this
Agreement or such PCD Program.

 

13.9.                Assignment. KIT will have no right to assign, subcontract,
transfer, or otherwise dispose of its rights under this Agreement or any PCD
Program or to assign the burdens hereof or thereof without the prior written
consent of Isis. Subject to the foregoing, this Agreement and any PCD Program
will inure to the benefit of and be binding upon the Parties’ successors and
assigns.

 

13.10.          Conflicts. In the event of a conflict between this Agreement and
any PCD Program, the terms of this Agreement will govern and control, unless
such PCD Program specifically references the conflicting provision in this
Agreement and states that such provision of this Agreement is superseded by the
relevant provision of such PCD Program.

 

13.11.          Remedies. Isis’ rights and remedies hereunder (including those
set forth in Section 12) are cumulative and not exclusive of any rights or
remedies that are otherwise available under law.

 

10

--------------------------------------------------------------------------------


 

13.12.          Attorneys’ Fees. Subject to Section 13.7 above, if any action at
law or in equity is necessary to enforce or interpret the terms of this
Agreement or any PCD Program, the prevailing Party will be entitled to
reasonable attorneys’ fees, costs and disbursements, in addition to any other
relief to which such Party may be entitled. In addition, if any action is
properly instituted to collect on any amount due under any PCD Program, the
Party against whom the collection is instituted will pay the reasonable costs
and expenses incurred in connection with such action.

 

14.                       FORCE MAJEURE

 

14.1.                The Parties are not liable for the failure to perform their
obligations under the present Agreement, if such failure is caused by acts of
God such as fire, flood, or earthquake, provided that these circumstances have
directly affected the performances of the present Agreement. In this case, the
time obligation of performances can be extended for a period to compensate for
the duration of such circumstances.

 

14.2.                The Party which cannot perform its obligations under the
present Agreement shall notify the other Party by email or fax no later than
fifteen days after the beginning of such causes.

 

14.3.                If these circumstances last longer than six months, either
Party shall be entitled to terminate the entire Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals effective as of the Effective Date.

 

ISIS PHARMACEUTICALS, INC.

 

KOREA INSTITUTE OF TOXICOLOGY

 

 

 

 

 

 

By:

/s/ Stanley T. Crooke, MD, PhD

 

By:

/s/ Sang Seop Han

 

 

 

Name:

Stanley T. Crooke, MD, PhD

 

Name:

Sang Seop Han

 

 

 

Title:

Chairman & CEO

 

Title:

President

 

11

--------------------------------------------------------------------------------


 

Exhibit A

 

“Affiliates” means, with respect to the Party specified, any individual or
entity that directly or indirectly controls, is controlled by or is under common
control with such Party.

 

“C.F.R.” means the U.S. Code of Federal Regulations.

 

“Confidential Information” means Program Data, bioanalytical methods, the
existence of this Agreement and its terms, and all information disclosed
(whether orally, electronically, or in writing) to KIT by Isis and/or Isis’
employees, consultants or agents or acquired by KIT in the course of providing
Pre-Clinical Development (whether before or after the Effective Date); provided,
however, that “Confidential Information” will not include any information KIT
can document by written records (a) is or (through no improper action or
inaction by the KIT or any of its employees, consultants or agents) becomes
generally available or known to the public, (b) was known to KIT on a
non-confidential basis prior to receipt from Isis or (c) was rightfully
disclosed to KIT by a third party having no obligation of confidentiality.

 

“Ethics Committee” means any board, committee or other group designated to
review biomedical research involving humans or animals as subjects and
monitoring or having authority over a Study.

 

“Identified Employee” means an English-speaking KIT employee proposed by KIT and
approved by Isis to perform Pre-Clinical Development in accordance with one or
more PCD Programs.

 

“IND” means an investigational new drug application, as defined in 21 C.F.R. 312
or any successor regulation or any equivalent application or filing outside the
United States to seek such regulatory approval from a Regulatory Authority in
such jurisdiction.

 

“Inventions” means any and all ideas, concepts, inventions, discoveries,
techniques, processes, machines, manufactures, methods, developments,
improvements, designs, systems, specifications, schematics, drawings,
information, protocols, devices (including prototypes), works of authorship,
formulae, algorithms, computer programs, trade secrets, technology, know-how,
evaluations, studies, analytical results, assays, data, specifications,
technical information, and samples, whether or not patentable.

 

“Intellectual Property Rights” means all intellectual property rights worldwide
arising under statutory or common law or by contract and whether or not
perfected, now existing or hereafter filed, issued, or acquired including all
(i) United States and foreign patent applications containing one or more claims,
(ii) United States provisional applications, (iii) non-provisional,
continuation, continuation-in-part, and divisional applications that claim the
priority of any patent rights described in (i) or (ii) above, and (iv) United
States and foreign patents issuing on patent rights described in (i) and (iii)
above and reissues, reexaminations, and extensions thereof; rights relating to
the protection of trade secrets and confidential information; and any right
analogous to those set forth herein and any other proprietary rights relating to
intangible property.

 

“KIT Methods” means (i) any methods, techniques, or procedures related to the
conduct of toxicological studies that are conceived, created, discovered or
developed by KIT in performance of the Pre-Clinical Development, and (ii) any
improvements or modifications made by KIT to Isis’ bioanalytical methods as
contemplated by Section 3.1 above.

 

“Level 1 Development” has the meaning set forth in Section 2.1 above.

 

 “Level 1 Development Studies” include all of the following:

 

--------------------------------------------------------------------------------


 

•                  [***]

•                  [***]

•                  [***]

•                  [***]

•                  [***]

•                  [***]

•                  [***]

•                  [***]

 

“NDA” means a new drug application submitted to the United States Food and Drug
Administration, or any successor application or procedure, or any equivalent
application or filing outside the United States to seek regulatory approval from
a Regulatory Authority in such jurisdiction.

 

“Net Sales” means the definition of “Net Sales” (or similar term) set forth in a
bona fide separate written agreement between Isis and a third-party related to
the commercialization of the applicable Product(s) for which royalties are being
calculated under this Agreement. In the event no such agreement exists between
Isis and a third-party net sales has the meaning set forth in Exhibit D.

 

“Party” means either Isis or KIT, as the case may be, and “Parties” means both
Isis and KIT.

 

“PCD Plan” has the meaning set forth in Section 2.2 above.

 

“PCD Program” has the meaning set forth in Section 2.3 above.

 

“Pre-Clinical Development” means Level 1 Development performed under a PCD
Program.

 

“Product(s)” means an Isis drug product (containing a Study Drug) approved for
marketing by a Regulatory Authority, where data resulting from Pre-Clinical
Development was a part of the applicable IND or NDA submission for such drug
product.

 

“Program” means a development project involving the conduct of one or more
Studies.

 

“Program Data” has the meaning set forth in Section 9.2 above.

 

“Protocol” means a written document drafted by KIT that sets forth the specific
manner in which a particular Study will be performed.

 

“Regulatory Authority” means any public or private entity or agency monitoring
or having authority over a Study (and includes the U.S. Food and Drug
Administration).

 

“Study” or “Studies” means experiment(s) or investigation(s) performed by KIT
pursuant to a Protocol.

 

“U.S.” means the United States of America.

 

“U.S.C.” means the United States Code.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

PCD PLAN

 

Background

 

Isis designs and develops drugs and would like to collaborate in the performance
of certain pre-clinical research experiments in which its drugs are analyzed in
vitro and/or administered to animal subjects, the results of which are intended
to be submitted to or held for inspection by a Regulatory Authority. KIT has
substantial experience and expertise in supporting and conducting Pre-Clinical
Development, and therefore, the Parties wish to collaborate in order to utilize
their respective expertise. This PCD Plan embodies the particular guiding
principles by which the Parties will collaborate under the Agreement and perform
Pre-Clinical Development under PCD Programs.

 

Isis’ Responsibilities

 

Isis’ responsibilities under this collaboration with KIT are to:

 

• [***]

• [***]

• [***]

• [***]

• [***]

• [***]

• [***]

• [***]

 

KIT Responsibilities

 

KIT’s responsibilities are to conduct, in collaboration with Isis, certain of
the following Level 1 Development Studies as specified by Isis in the applicable
PCD Program:

 

• [***]

• [***]

• [***]

• [***]

• [***]

• [***]

• [***]

• [***]

• [***]

 

--------------------------------------------------------------------------------


 

Implementation

 

PCD Program. Isis will work closely with KIT to formulate a PCD Program for the
conduct of all Studies, enabling KIT to produce a responsive Protocol(s) for
each Study. Protocol(s) will be finalized and agreed upon in writing by both
Parties and attached to the PCD Program as a part thereof.

 

For identification purposes, each PCD Program will be assigned a unique number
and reference the underlying Studies by each Protocol title or other reasonable
means. It is contemplated that one PCD Program will be entered into for each
Study Drug and that each PCD Program will, among other things, set forth in
detail:

 

(a)                                   the specific Pre-Clinical Development to
be performed and the form and substance of deliverables to be provided by KIT
under the PCD Program with respect to each Study (which Pre-Clinical Development
and deliverables will be defined in a reasonably objective manner such that
their respective occurrences are readily verifiable);

 

(b)                                  the period during or by which the
Pre-Clinical Development will be performed or such deliverable will be provided;

 

(c)                                   the location or locations at which the
Pre-Clinical Development will be performed;

 

(d)                                  the price to be paid by Isis for
performance of the Pre-Clinical Development (including the effect of failure to
meet any specified timeline or to provide adequate Pre-Clinical Development),
which expenses/fees incurred by KIT are reimbursable by Isis, if any, and when
such payment and/or reimbursement, if any, will be due (which points will be
defined in a reasonably objective manner such that their respective occurrences
are readily verifiable); and

 

(e)                                   additional representations and
collaboration obligations of the Parties and requirements imposed on the Parties
applicable to providing such Pre-Clinical Development.

 

Changes. KIT and Isis acknowledge that, from time to time after execution of a
PCD Program, changes/additions to the PCD Program may be requested (including
with respect to the items covered in items (a) through (e) above) (each, a
“Change Order”). Any Change Order will be negotiated in good faith. In the event
KIT reasonably determines that a Change Order is reasonably likely, KIT will
promptly notify Isis.

 

Compliance. In connection with any PCD Program, KIT will inform Isis of
obligations and requirements (both affirmative and negative) imposed upon or
with which Isis must comply in connection with such Program (including any
shipping, labeling or import/export requirements associated with each Study).

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Form of PCD Program

 

PCD PROGRAM # [   ]

 

 

DRUG NAME:

 

ISIS [          ]

PROTOCOL NO(S):

 

[                  ]

DATE:

 

[                  ]

 

This PCD Program [     ] (“PCD Program”) is made and entered into as of
[          ] by and between Isis Pharmaceuticals, Inc. (“Isis”), and Korea
Institute of Toxicology (“KIT”).

 

WHEREAS, Isis and KIT have entered into that certain Pre-Clinical Development
Collaboration Agreement dated March 23, 2007 (the “Agreement”); and

 

WHEREAS, pursuant to the Agreement, KIT and Isis have agreed that KIT will
conduct certain Pre-Clinical Development in accordance with PCD Program(s), and
Isis and KIT now desire to enter into this PCD Program.

 

WHEREAS, KIT and Isis specifically desire that KIT conduct certain Level 1
Development with respect to [                                               ]
(the “Program”) involving one or more Studies of the drug, ISIS [         ]
(“Study Drug”) as set out in the Protocol(s) to be agreed upon by the Parties.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Parties hereby agree as follows:

 

1.      Defined Terms.  When used in this PCD Program, capitalized terms not
otherwise defined in this PCD Program will have the meanings ascribed to them in
the Agreement.

 

2. Protocol. The Studies will be conducted as detailed in each Protocol (which
KIT will produce) which, when finalized and agreed to by the Parties, will be
incorporated herein by reference and will be considered an integral part of this
PCD Program.

 

3. Scope of Pre-Clinical Development; Deliverables. KIT will perform the
following Studies in accordance with the attached Study Protocol(s), the
Agreement, and the PCD Plan:

 

•                  [NOTE:  INSERT HERE ALL STUDIES TO BE PERFORMED BY KIT FOR
THIS PCD PROGRAM]

 

KIT also agrees to prepare written reports in a form and with substance
sufficient to support Isis’ IND and/or NDA registration to a Regulatory
Authority, and provide such reports (including all Program Data) to Isis within
30 days following the completion of each Study.

 

4. Royalty Rate. The royalty rate payable to KIT, in accordance with and subject
to the terms of the Agreement, [***] is [***]%.

 

--------------------------------------------------------------------------------


 

5. Time-line. The Pre-Clinical Development under this PCD Program will be
performed in accordance with the timeline agreed upon by both Parties in each
Protocol.

 

6. Budget and Payment Schedule. Isis agrees to provide Isis Funding in support
of the Pre-Clinical Development under this PCD Program, in accordance with
Section 6.1 of the Agreement. Other than Isis Funding and reimbursement by Isis
for agreed upon costs and expenses set forth in this PCD Program, KIT will pay
any costs required to conduct the Pre-Clinical Development under this PCD
Program.

 

7. Costs and Expenses. Isis will pay [***] shipping costs related to shipment of
Study Drug, and will reimburse KIT for [***] of the actual cost of the [***] (or
$[***] per [***], whichever is [***]) within thirty (30) days of the first dose
of Study Drug in the monkeys pursuant to the Protocol(s), and Isis’ receipt of
an invoice. When invoicing Isis under this PCD Program for payment and
reimbursement, KIT agrees to provide Isis with copies of all documentation
related to such reimbursable costs and expenses.

 

8. Study Drug. Isis agrees to provide KIT with sufficient Study Drug for the
purpose of KIT’s performance of Pre-Clinical Development under this PCD Program,
and Study Drug will be considered Materials in accordance with the Agreement.

 

9. Changes and Modifications. Any changes requested in this PCD Program after
Isis agrees to and signs this PCD Program will require a written Change Order in
accordance with the Agreement. When written approval of the Change Order is
received from Isis the change will be made.

 

10. Term and Termination; Transition Process. (a) The term of this PCD Program
will commence upon execution of this PCD Program by KIT and Isis and will
continue until completion of the Pre-Clinical Development hereunder, provided,
however, either party may terminate this PCD Program in accordance with Article
12, Term and Termination, of the Agreement.

 

(b) If this PCD Program is so terminated, or KIT is otherwise unable or
unwilling to complete the Pre-Clinical Development under this PCD Program (which
KIT understands will significantly harm Isis), KIT agrees to (i) promptly notify
Isis that performance of the Pre-Clinical Development has or will cease, (ii)
work cooperatively with Isis to properly wind down and conclude all Study
activities in a manner that is designed to preserve the integrity of the Program
Data, (iii) transfer to Isis all Program Data in KIT’s possession and any other
information Isis deems necessary or useful to enable continuation of the
Studies, and (iv) agree with Isis on an [***] other than the [***] previously
agreed to by the Parties, that fairly and equitably compensates KIT based upon
the [***] actually completed by KIT under this PCD Program.

 

11. Incorporation by Reference; Conflict. The provisions of the Agreement are
hereby expressly incorporated by reference into and made a part of this PCD
Program. In the event of a conflict between the terms and conditions of this PCD
Program and those of the Agreement, the terms of the Agreement will take
precedence and control.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have hereunto signed this PCD Program effective
as of the day and year first written above.

 

Signed For And On Behalf Of

 

Signed For And On Behalf Of

 

 

 

Korea Institute of Toxicology

 

Isis Pharmaceuticals, Inc.

 

 

 

By:

 

 

By:

 

 

 

 

Name:

 

 

Name:

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Royalty Provisions Applicable to Section 7.2 (b) of the Agreement

 

With respect to Product(s) that Isis is commercializing on its own and not
pursuant to a bona fide commercialization agreement with a third-party, Isis’
obligation to pay royalties to KIT on Net Sales of Isis Product(s) under Section
7.1 of the Agreement, will (on a country-by-country basis) begin upon the first
commercial sale of such Product(s) by Isis and will continue so long as there is
a valid claim on an issued patent owned by Isis that covers the use or sale of
such Product in such country. The specific aspects of royalty payment timing,
payment method, currency, records retention, audit rights, and other material
commercial terms customarily applicable to royalties will be handled in the
following manner:

 

Timing of Royalty Payments. Any royalties due pursuant to Section 7.2(b) will be
paid within 45 days of the end of each calendar quarter and will be calculated
in respect of the Net Sales occurring in such calendar quarter.

 

Currency; Payment Method. Any royalties due to KIT will be paid in U.S. dollars,
by wire transfer in immediately available funds to an account designated by KIT.

 

Records Retention. Isis will maintain complete and accurate books, records and
accounts that fairly reflect Net Sales with respect to each Product, in each
case in sufficient detail to confirm the accuracy of any payments required
hereunder and in accordance with GAAP, which books, records and accounts will be
retained by Isis for a period of 5 years after the end of the period to which
such books, records and accounts pertain.

 

Audit Rights. KIT will have the right to have an independent certified public
accounting firm of nationally recognized standing, reasonably acceptable to
Isis, have access during normal business hours, and upon reasonable prior
written notice, to Isis’ records as may be reasonably necessary to verify the
accuracy of Net Sales for any calendar quarter or calendar year ending not more
than 24 months prior to the date of such request; provided, however, that KIT
will not have the right to conduct more than one such audit in any calendar
year. KIT will bear the cost of such audit unless the audit reveals an
underpayment of more than 5% from the reported results, in which case Isis will
bear the cost of the audit.

 

Net Sales. For purposes of this Exhibit D, “Net Sales” means the gross receipts
received by Isis for the sale of a Product to a third party by Isis, less
deductions for (i) prompt payment or other trade and quantity discounts actually
granted, (ii) amounts paid or credited for returns or allowances, (iii) the
amount of any sales tax or other taxes assessed directly on the sale of such
Product which is not refunded, (iv) charge back payments or rebates granted to
managed health care organizations or federal, state and local governments, their
agencies, purchasers and reimbursers, and (v) transportation and delivery
charges, including insurance premiums actually incurred.

 

Notwithstanding the foregoing, amounts received by Isis or its Affiliates or
sublicensees for the sale of Products among Isis, its Affiliates or sublicensees
whether for their internal use or for resale or other disposition with not be
included in the computation of Net Sales hereunder. For purposes of this Exhibit
D, a distributor will not be deemed a sublicensee and sales by Isis, its
Affiliates or sublicensees to a distributor will not be subject to royalties.

 

--------------------------------------------------------------------------------